Citation Nr: 1455204	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back/thoracic spine disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from August 1966 to July 1968.  He then served in
the Puerto Rico National Guard from October 1974 to April 1987, and had periods
of active duty for training during that time, including from January 1, 1983 to May 31, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
March 2009 and August 2009 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board previously remanded this matter for additional development in August 2011 and July 2013.  The case was remanded in August 2011 to obtain VA treatment records and service treatment records from the Puerto Rico National Guard and to afford the Veteran a VA examination.  In July 2013, the Board remanded the claim to obtain records from the Social Security Administration. 

In September 2014, the Board denied the Veteran's motion to advance the case on the docket. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Low Back/ Thoracic Spine Disability and Cervical Spine Disability

The Veteran had active service from August 1966 to July 1968.  Army National Guard records show that the Veteran was on active duty from January 1983 to May 1983.  

Service treatment records reflect that the Veteran was diagnosed with a lumbar contusion during his first period of active service.  Records from the Veteran's ACDUTRA service in 1983 show complaints pertaining to the back and neck.  

A January 1967 entry in the service treatment records shows that the Veteran was seen in sick call with a complaint of kidney pain after falling out of a bunk bed.  Physical examination showed full range of motion of the spine.  An impression of lumbar contusion was noted.  A lumbar spine x-ray was negative.

Reserve service treatment records reflect that a February 1983 x-ray noted an impression of mild cervical spondylosis without osteophyte formation.  

In July 1983, the Veteran reported low back pain.  Physical examination revealed tenderness of the lumbosacral area. 

In September 1983, the Veteran reported right shoulder pain radiating to the upper back.  An assessment of right upper back pain was noted.  In October 1983, the Veteran was seen with a complaint of spasms of the right upper trapezius and tenderness to palpation of muscles in the right side of the upper back.  A physical profile report dated in October 1983 reflects that the Veteran was diagnosed with "rule out thoracic outlet syndrome" and nerve root compression of the cervical spine.   

The Veteran was afforded a VA examination of his low back and cervical spine in November 2011.  With respect to direct service connection, the examiner opined that the Veteran's cervical and lumbar spine disabilities are not caused by service.  The VA examiner opined that, "all back conditions are part of the normal aging process (degenerative disc disease)."   The examiner did not discuss the lumbar contusion noted during the first period of active duty service or the complaints and findings of upper back pain and cervical spondylosis during ACDUTRA service.  The examiner's failure to consider the treatment history in the service treatment records renders the VA examination report inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   A remand is necessary to obtain an addendum opinion.  
Service Connection for a Heart Disorder

The Veteran seeks service connection for a heart disorder.  He asserts that he had heart surgery during a period of ACDUTRA in 1983.

The August 2011 remand indicated that, for any pre-service heart disorder that is a congenital defect, the examiner was to provide an opinion as to whether it was subject to a superimposed disease or injury during service and if so, describe the resultant disability. 

The Veteran had a VA examination in November 2011.  The VA examiner opined that a heart condition existed prior to active service and is congenital in nature.  The examiner could not resolve without resort to speculation the issue of whether the Veteran's heart condition underwent a permanent increase in severity during service beyond its natural progression.  The VA examiner that the issue of whether a congenital heart defect was subject to a superimposed injury could not be resolved without resort to speculation.  

In February 2013, an examiner at the AMC reviewed the claims file and provided an addendum opinion regarding the claimed heart disorder.  The examiner opined that the Veteran's claimed heart disorder was not aggravated by military service. The examiner noted that that there was a diagnosis of mild to moderate right ventricular enlargement in March 1983.  The examiner noted that an ECG in March 1983 was consistent with right ventricular hypertrophy presumed to be secondary to anteroseptal defect.  The February 2013 examiner did not address whether the diagnosis of right ventricular hypertrophy during ACDUTRA represents an additional diseases superimposed on a congenital defect.  Therefore, a remand is necessary to obtain an addendum opinion.   

The claim for entitlement to a TDIU is intertwined with the Veteran's pending service connection claims, as the decisions on those claims may impact the adjudication of the TDIU claim.  Therefore, a decision on the claim for TDIU is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  An opinion regarding the etiology of the Veteran's spine disability should be provided by a physician.  The claims file should be provided for the examiner's review. The examination report should indicate that the claims file was reviewed.  Following the review of the claims file, the examiner should address the following:

a) The examiner should identify all diagnoses of the low back and thoracic spine.  The examiner should state whether a current low back/ thoracic spine disability is at least as likely as not (50 percent or greater likelihood)
 (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should consider the lumbar spine contusion noted during active service in 1967, the complaints of back pain that were noted during ACDUTRA in 1983 and the physical profile in October 1983, which noted rule out thoracic outlet syndrome. 

b)  The examiner should identify all diagnoses of the cervical spine.  The examiner should state whether a current cervical spine disability is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should consider the February 1983 x-ray, which noted a diagnosis of cervical spondylosis, and the October 1983 notation regarding nerve root compression of the cervical spine.

The VA examiner should provide a detailed rationale for the opinions.  If either of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  An opinion regarding the etiology of any heart disability should be provided by a qualified physician.  The examiner should review the claims file, and the examination report should indicate that the claims file was reviewed.

The examiner should identify all current heart disabilities.  
If any pre-existing heart disorder is a congenital defect, the examiner should provide an opinion as to whether a superimposing heart disability was present during that period of service.  The examiner must identify all heart disabilities diagnosed during service and address whether they are superimposed on any congenital defect.   

In particular, the examiner should discuss the Veteran's cardiac catheterization in March 1983 and should opine as to whether the diagnosis of moderate right ventricular enlargement secondary to anteroseptal defect, is a disease that was superimposed on a congenital heart defect during service.  

The VA examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following completion of the requested development, readjudicate the claims for service connection for low back/ thoracic spine disability, a heart disorder, cervical spine disability and entitlement to TDIU.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and allow him an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

